SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Amendment No. 1 Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2012 Commission file number Beamz Interactive, Inc. (Name of registrant as specified in its charter) Delaware 94-3399024 (State or other jurisdiction of incorporation) (IRS employer identification no.) 15354 N. 83rd Way, Suite 102 Scottsdale, Arizona85260 (480) 424-2053 (Address of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange A.YesoNox As of October 5, 2012, 14,416,082 shares of the registrant’s $.001 par value common stock were issued and outstanding. Though the registrant is in the process of registering to be traded on the OTCQB under the symbol “BZIC,” there is no active public market for the registrant’s securities at this time and, therefore, no trading price on which to base aggregate market value. BEAMZ INTERACTIVE, INC. FORM 10-K JUNE 30, 2012 PART I 4 ITEM 1.BUSINESS 4 ITEM 1A.RISK FACTORS 8 ITEM 1B.UNRESOLVED STAFF COMMENTS 9 ITEM 2.DESCRIPTION OF PROPERTY 9 ITEM 3.LEGAL PROCEEDINGS 9 ITEM 4.MINE SAFETY DISCLOSURES 9 PART II 9 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6.SELECTED FINANCIAL DATA 10 ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 ITEM9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 16 ITEM 9A.CONTROLS AND PROCEDURES 16 ITEM 9B.OTHER INFORMATION 17 PART III 17 ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 17 ITEM 11.EXECUTIVE COMPENSATION 20 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERSANDMANAGEMENTAND RELATED STOCKHOLDER MATTERS 23 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 25 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES 29 PART IV 29 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES 29 Explanatory Note The purpose of this Amendment No. 1 to Beamz Interactive, Inc.’s Annual Report on Form 10-K for the year ended June 30, 2012, filed with the Securities and Exchange Commission on October 9, 2012, is to furnish Exhibit 101 to the Form 10-K, which provides the financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). Other than conforming changes to the Item15 listing, or deletions to correct for the inadvertent filing, of certain exhibits and reports, no other substantive changes have been made to the Form 10-K. This Amendment does not reflect events that may have occurred subsequent to the original filing date. EMERGING GROWTH COMPANY STATUS Under the recently enacted Jumpstart Our Business Startups Act (the “JOBS Act”), the information that we are required to disclose has been reduced in a number of ways. As a company that had gross revenues of less than $1 billion during our last fiscal year, we are an “emerging growth company,” as defined in the JOBS Act (an “EGC”). We will retain that status until the earliest of (A) the last day of the fiscal year in which we have total annual gross revenues of $1,000,000,000 (as indexed for inflation in the manner set forth in the JOBS Act) or more; (B) the last day of the fiscal year following the fifth anniversary of the date of the first sale of our Common Stock pursuant to an effective registration statement under the Securities Act of 1933; (C) the date on which we have, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) the date on which we are deemed to be a “large accelerated filer,” as defined in Rule 12b-2 under the Exchange Act or any successor thereto. As an EGC, we are relieved from certain significant requirements, including the following: ooo As an EGC we are excluded from Section 404(b) of the Sarbanes-Oxley Act, which otherwise may have required our auditors to attest to and report on our internal control over financial reporting. The JOBS Act also amended Section 103(a)(3) of the Sarbanes-Oxley Act to provide that (i) any new rules that may be adopted by the PCAOB requiring mandatory audit firm rotation or changes to the auditor’s report to include auditor discussion and analysis (each of which is currently under consideration by the PCAOB) shall not apply to an audit of an EGC and (ii) any other future rules adopted by the PCAOB will not apply to our audits unless the SEC determines otherwise. 2 ooo The JOBS Act amended Section 7(a) of the Securities Act to provide that as an EGC we need not present more than two years of audited financial statements in an initial public offering registration statement and in any other registration statement need not present selected financial data pursuant to Item 301 of Regulation S-K for any period prior to the earliest audited period presented in connection with such initial public offering. In addition, as an EGC we are not required to comply with any new or revised financial accounting standard until such date as a private company (i.e., a company that is not an “issuer” as defined by Section 2(a) of the Sarbanes-Oxley Act) is required to comply with such new or revised accounting standard. Corresponding changes have been made to the Exchange Act, which relates to periodic reporting requirements, which would be applicable to us if we were required to comply with them. Also, as long as we are an EGC, we may continue to comply with Item 402 of Regulation S-K, which requires extensive quantitative and qualitative disclosure regarding executive compensation, by disclosing the more limited information required of a “smaller reporting company.” ooo In the event that we register our Common Stock under the Exchange Act, the JOBS Act will also exempt us from the following additional compensation-related disclosure provisions that were imposed on U.S. public companies pursuant to the Dodd-Frank Act: (i) the advisory vote on executive compensation required by Section 14A(a) of the Exchange Act, (ii) the requirements of Section 14A(b) of the Exchange Act relating to stockholder advisory votes on “golden parachute” compensation, (iii) the requirements of Section 14(i) of the Exchange Act as to disclosure relating to the relationship between executive compensation and our financial performance, and the requirement of Section 953(b)(1) of the Dodd-Frank Act, which will require disclosure as to the relationship between the compensation of our chief executive officer and median employee pay. As an EGC, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. PART I ITEM 1.BUSINESS General We were incorporated in Delaware in 2001 under the name HumanBeams, Inc.On December 18, 2007, we changed our name to Beamz Interactive, Inc. Our principal executive office is located at 15354 North 83rd Way, Suite 102, Scottsdale, Arizona 85260, and our telephone number is 480-424-2053. Our principal operations are located in Scottsdale, Arizona. Our website address is www.thebeamz.com. Products We have developed an interactive laser controller technology that can be used to develop new market opportunities in a wide variety of music, game, therapy, education, senior care, lighting and consumer applications. Our first commercial products (“Beamz Player” and “Beamz Pro”) can bring music to everyone in a manner that has previously not been possible. By connecting the Beamz Player to a PC computer and installing the included software, the user can “play” a wide range of digitized musical instruments by simply interrupting one or more laser beams with their hands, thereby creating great music in conjunction with a background rhythm track of original, popular, disc jockey (DJ) and children’s songs across numerous music genres (including Jazz, Blues, Hip Hop, Rock, Classical, Latin for example).In each song the user can select up to 12 different instruments, music clips and sound effects that are harmoniously paired with a background rhythm track, amounting to hundreds of instruments to choose from across all songs in the Beamz music library.These are often actual recordings of artists playing such instruments, and thus sound just like a high quality digital recording of the instrument. The included 3 BeamzPlayer software makes it easy to make great sounding music in minutes by following the diagram of the Beamz Player on the screen of the attached computer, which allows the user to identify which laser beam controls different instruments.Beamz songs are set up to be harmonious regardless of how they are played and the music samples assigned to a laser beam offer more complexity, often with several notes, chords and/or series of music samples controlled by touching one of the laser beams.Because the music is harmonious no matter which laser beam is interrupted the Beamz Products allow people that have no previous musical background or training to play and enjoy music within minutes, yet it has the depth to enable accomplished DJs, artists and musicians to perform, compose and create sophisticated interactive music. We have commercialized several products that use the Beamz interactive laser controller technology for music making and music-controller related products.These products are “interactive music systems” that combine unique laser controller hardware and various versions of interactive music software, including mapping software applications that enable the Beamz laser controller hardware to be used with software applications offered by other companies relating to mixing/DJ, lighting controls and music creation/production applications. “Interactive” refers to the fact the consumer is interacting with the song by choosing to bring different instruments or sound effects into the mix at their discretion, as opposed to passively listening to a song recording. The Beamz laser controller hardware is a combination of buttons, rocker switches and class 2 laser beams that function as controls and switches for triggering commands in software applications.In the combination of the Beamz laser controller with the Beamz Player interactive music application, the laser controller is the trigger and playback method for single music notes, chords, sound effects, vocals and music files—playback varies depending on how each Beamz song is constructed, how a user decides to use the buttons and rocker switches, and how they interrupt (e.g. put their hands or any other object through the path of) the laser beams. In the consumer market, the Beamz Player is promoted as a music making and music entertainment product that anyone can play.The pre-programmed Beamz songs provided with the consumer product, and the additional Beamz songs available on the Beamz web site for purchase, provide consumers the ability to initiate the playback of hundreds of different instruments and sound effects.Each Beamz song is unique and set up with varying playback settings and options by Beamz composers so that consumers have the experience of controlling and playing back harmonious music.In some cases, a laser beam is set up to play just a single note or a single music file.But laser beams can also be set up to play back complex sequences of music files, with the timing of the laser beam interruption contributing to how the music is played back.Depending on the complexity of the pre-programmed music files within a Beamz song, a user may experience the sensation of “playing the instrument” represented by the laser beams as they move their fingers in and out of the laser beams. The Beamz interactive music software also provides amateur and professional musicians opportunities to create original compositions.Using the Beamz Studio interactive music editing software application, musicians may create new songs by combining music samples made by music production software applications (e.g. ProTools) and defining in the Beamz Studio software how those samples are to be played back into a defined rhythm track.Content from musician David Ellefson is an example of new music created and published to be experienced exclusively through the Beamz interactive music systems.Musicians may also record their “performances” with the interactive Beamz songs, which may vary depending on how they choose to playback the pre-programmed samples, which may yield significant variations of songs. For the performing musician and/or DJ, the Beamz laser controller may be used with MAC and PC compatible mapping software that sends MIDI and/or keystroke commands to initiate controls for other software applications (e.g. Ableton Live 8, Virtual DJ, Serato).Musicians may use the Beamz Studio software application to configure songs to be controlled by using the Beamz laser controller for their specific performance needs. Our current hardware product offering consists of three major product lines: the Beamz Player consumer product family, the BeamzDJ and Beamz Pro product family, and the Beamz Education, Special Needs, and Physical Rehabilitation product family (collective the “Beamz Products”). The basic hardware for these products has been in full production since late 2010. We have produced and distributed to customers approximately 10,000 units of our first and second generation Beamz Player and Beamz Pro products. Our product offering consists of a variety of hardware configurations, content, and software that are tailored to each target market. 4 Laser Controller Development Kit (SDK) The Beamz Player and Beamz Pro hardware may also be used as a general laser controller for many other purposes, such as lighting, games, music production, and other applications. To facilitate such use, we have developed a developer’s kit (SDK) that is being marketed to a variety of developers, thereby creating a broader range of additional content for use with the Beamz.The SDK is compatible with Microsoft, MAC and Linux operating systems. FutureProducts We are in the process of developing two new product platforms: Smart Phone BeamzPlayer: Pursuant to a license agreement, Cypher Entertainment Inc. (“Cypher”) is developing a new smart phone version of the Beamz Player (the “Smart Phone Beamz Player”).This product will be about one-third the size of the current Beamz Player, and will initially be driven by iOS devices, including iPhones and iPads.It is preliminarily planned to includea volume adjustment, a song/playlist and recording capability, 12 instruments/sounds that can be played with each song, built in high quality stereo speakers, audio in for headphones, and audio out for speakers. Future software enhancements are planned that are intended to provide additional compatibility for other operating systems.The initial version of the Smart Phone Beamz Player is expected to be available in 2013. Beamz DJ:We are developing a home and professional DJ version of the Beamz laser controller. This product will be about half the size of the current Beamz Player, and depending on the model will include a variation of the current Beamz Player and DJ software, capability to connect to other MIDI devices and software, and proximity capability to vary results based on a side to side control. We expect additional future products may include a children’s version of the Beamz. We are also developing a gaming version of the Beamz mapping software that will allow computer gamers to use the Beamz interactive laser controller in conjunction with their keyboard when playing computer games. We expect this product to be available in 2013. Marketing We believe we are positioned to take advantage of the growth in electronic music and entertainment. Key target markets include the mass consumer market, the DJ and professional musician market, and the education, special needs, senior care, and physical rehabilitation market. Current marketing plans include Beamz performance and DJ contest, on line video distribution and advertising, social media promotions via Beamz, various artist and DJ social media efforts, select TV and radio distribution with Dr. Gadget, presentation at major trade shows (including CES, NAMM, DJ Expo, and many others), and other related activities. Sales and Distribution Strategy Our historical sales and distribution strategy included marketing products on the Beamz web site, on Amazon, with various affiliates and online retailers, in certain retail musical instrument stores, in selected consumer retailers including Brookstone and FAO Schwarz, and with an international distributor in Europe. Our planned sales and distribution strategy is to expand and penetrate all of the above market segments by pursuing the following: Build on relationships with Cypher Entertainment Inc.Beamz Interactive has entered into a strategic licenseagreement with Cypherto develop and market a Smart Phone Beamz Player.Cypher has retail relationships and capabilities with major mass US retailers. Cypher is funding the sales and marketing efforts necessary to pursue consumer retail channels with this product, and is funding the development cost. The newproduct will be owned 50% by Cypher and 50% by us, and will be distributed to the retail consumer channel by Cypher. We will distribute the new product to other channels, including the professional, DJ, retirement, education, special needs and select internet consumer markets. 5 License/OEM/Partner Beamz Hardware and Software Technologies. We intend to license, partner and/or OEM our hardware and software products to different complementary entities in selected target markets, including but not limited to education, special needs, physical rehabilitation, senior care, toy companies, music companies and DJ companies. We currently have (a) an OEM relationship with PlayAbility Toys, a manufacturer and marketer of products for the special needs market, whereby we have created a unique special needs version of the Beamz for PlayAbility Toys;(b) a bundle and marketing relationship with Digital 1 Audio (PCDJ) and Atomix Productions (Virtual DJ), whereby we have bundled our Beamz DJ product with a version of the PCDJ and Virtual DJ software; (c) a license agreement with Cypher as described above; and (d) a strategic distribution agreement with Music TheraPlay, whereby Music TheraPlay will market a senior-oriented version of the Beamz products. Implement a Strong Web Site and Internet Marketing Strategy. Given the high tech, visual and music focus of the Beamz Products offering, we believe it is a good candidate for distribution on the internet. A main component of our sales and marketing strategy is to maintain a comprehensive web site, coupled with the creation and distribution of video content demonstrating the use of the Beamz Products across all markets and customers. This includes search engine optimization, digital advertising, and other internet marketing programs, as well as regular Beamz Player and DJ contests which are expected to be promoted and judged by a major contributing Beamz artist. Implement a Strong Social Media Strategy. We intend to augment our sales and marketing efforts with a strong social media effort, including Facebook, YouTube and Twitter, as well as the social media efforts of various artists that support the Beamz. Additionally, we have recently launched a Beamz Music site which will focus on and promote a wide range of Beamz content. Research and Development We believe continued innovation through research and development is critical to our future success. As of June 30, 2012, our research and development was conducted by a number of outside hardware and software contractors that are under contract with us to develop new products that can be integrated with our current product lines. We spent $387,457 on research and development in fiscal 2012 and $594,519 in fiscal 2011.We believe that our current research and development effort is sufficient for our current needs; however, we may increase our research and development expenditures depending on the progress of our ongoing research and development efforts, closure of additional customers, OEM and licensing relationships, and the availability of funding. Manufacturing and Assembly Assembly of our current primary products occurs at Luster Precision Engineering Sdn Bdh (Luster), a Malaysian company.We believe Luster has the capability to manufacture the product in high volumes at low costs.Luster manages all aspects of the supply chain.If their facility experiences a disruption, we would have no other means of assembling those components until we are able to develop the same capability at an alternative facility. A vendor selection process will be used to choose the manufacturer for our future products. Intellectual Property We believe that in order to maintain a competitive advantage in the marketplace, we must develop and maintain the proprietary aspects of our technologies. We rely on a combination of patent, copyright, trademark and other intellectual property rights and measures to protect our intellectual property. Our patent portfolio includes rights to patents and patent applications that we own. We seek patent protection in the United States and internationally for our products and technologies where and when we believe it is appropriate. United States patents are granted generally for a term of 20 years from the earliest effective priority date of the patent application. The actual protection afforded by a foreign patent, which can vary from country to country, depends on the type of patent, the scope of its claims and the availability of legal remedies in the country. We also rely on other forms of intellectual property rights and measures, including nondisclosure and confidentiality agreements, to maintain and protect proprietary aspects of our products and technologies. We require our consultants to execute confidentiality agreements in connection with their consulting relationships with us. We also require our consultants to disclose and assign to us all inventions conceived during the term of their engagement while using our property or which relate to our business. 6 Patents and Patent Applications Our strategy is to aggressively file, secure, and maintain a broad range of patents and intellectual property to protect our current and future business. Currently, we have 4 U.S. Utility Patents and 1 U.S. Design Patent. We also have 3 additional pending U.S. Utility Patent Applications, with 1 having a Response to an Office Action filed, 1 having an outstanding Office Action, and 1 awaiting an Office Action. We have 6 pending U.S. Provisional Patent Applications. We have 3 pending Foreign Patent Applications covering the Video Controller, namely, in Europe, Canada and Australia. We have a pending International PCT Patent Application covering the Beamz Video Jam software product. We have 3 U.S. Registered Trademarks: the Beamz name, the Beamz logo, and the phrase “Play the Light.” Our U.S. Trademark Application for the mark iBeamz has been allowed by the U.S. Trademark Office, and we expect it to become registered in the Fall of 2012. We have a U.S. Registered Copyright on our core Beamz software. We have filed, or will file, copyrights on our key music and software. License Arrangements On August 30, 2012 we restructured our licensing arrangement with Cypher by terminating our joint venture in favor of entering into a license agreement directly with Cypher (the “Cypher License Agreement”). Pursuant to the Cypher License Agreement, we granted Cypher a worldwide, exclusive right and license to develop and manufacture the Smart Phone Beamz Player and market it to online and in-store mass retail channels. Beamz has retained the right to market the new product to a range of other channels, including the professional, DJ, retirement, education, special needs and select internet consumer markets. The Cypher License Agreement provides for payments to Beamz for the use of the Beamz Content included on the Smart Phone Beamz Player equal to $1.50/Unit plus 100% of the out-of-pocket third-party royalties associated with such Beamz Content.In addition, for each Unit sold by Cypher, Cypher will pay Beamz a royalty equal to thirteen (13%) of the of the manufacturer contract purchase price for such product. Similarly, we will purchase Smart Phone Beamz Players from Cypher at cost plus thirteen percent (13%) of manufacturer cost for Beamz sales of such new product. Beamz has retained the right to develop, manufacture or license any other products or versions of the Beamz Products it desires other than the Smart Phone Beamz Player product family. We have agreements with a number of labels—EMI Music Services, Walt Disney Records, Blind Pig Records, Sony Records, Harry Fox Agency, Inc. and others—whereby we license the right to use a broad range of songs and videos for use on the Beamz. We believe this adds an exciting multi-media video dimension, enabling the user to display the music video on a television or large monitor while playing the Beamz along with the song. Our library currently includes over 300 interactive songs which are offered for sale on our web site, and which we intend to continue to growvia both internal development and third-party artist relationships. These agreements fall into three primary categories: Original Music Licenses Beamz licenses original music from various labels, publishers and recording artists (i.e. DavidEllefson, Euge Groove, Craig Chaquico, etc.). In general, the agreements with recording artists provide that they will receive 30% of the net revenue received by Beamz for the sale of such original music. Synchronization and Master Lease Agreements Video song synchronization agreements grant Beamz a worldwide, nonexclusive, irrevocable, unencumbered and transferable right to use, perform, reproduce, and fix the compositions in synchronization with visual images when used in conjunction with the Beamz device.Each license includes two components, one with a record company (i.e. Hollywood records and Walt Disney Records, Capital Records, LLC dba EMI Music Services, Blind Pig Records, Polyvinyl Record Company, and others,) and one with the music publisher (i.e. Seven Peaks Music and Seven Summits Music, EMI Music Publishing, Viper Music, Sony ATV Music Publishing LLC, Polyvinyl Record Company, and others). In general, for downloads, Beamz pays both the music publishers and the record label the greater of $.30 or 17.5% of 100% of the net sales of the licensed product. In the case of licensed product that is included with the Beamz Products, Beamz pays both the publisher and the label $.15 for each licensed product. The term of such agreements is typically 10 years, and typically call for non-refundable advances that are recoupable from all compensation otherwise payable by Beamz to the licensors. 7 Mechanical Licensing Agreements Beamz also secures statutory rate mechanical licenses from various publishers, and via the Harry Fox Agency, for its cover versions of its audio only popular songs. The mechanical licensing rate is $.091 for each licensed product sold. Competition While there are no direct competitors for the Beamz Products and technology, there are several indirect competitors whose products consumers may compare to the Beamz music-making experience. These include traditional musical instruments, electronic keyboards/digital pianos and music games using pre-programmed music (e.g. Guitar Hero, Rock Band, DJ Hero, etc.) on PCs, consoles and mobile devices. Although some electronic keyboards and digital pianos include pre-programmed instrument notes and chords from hundreds of different instruments plus options to play into pre-programmed rhythm tracks, they are not setup for immediate recreational music making.In contrast, Beamz songs are setup to be harmonious regardless of how they are played and the music samples assigned to a laser beam offer more complexity, often with several notes, chords and/or series of music samples controlled by touching one of the laser beams. Employees As of the date of this filing, we had no employees. All human resources are provided on a consulting contract basis.We have consulting contracts with 11 key individuals or firms that provide sales, engineering, software development, song and content production, operations, accounting, and marketing services. All such contracts may be terminated with 60 days’ notice.Upon completion of our current private offering, we anticipate converting some of these contractors to employee status. ITEM 1A.RISK FACTORS As a smaller reporting company, we are not required to provide this information. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.DESCRIPTION OF PROPERTY We do not own any real property. We lease approximately 750 square feet of space from Arizona Design LLC for $1,000/month, and share space with our development partner, Hotwire Development LLC. Our rent is expected to increase to $1,500/ month later this year. This lease may be terminated at any time by either party. We believe that our current facilities are sufficient to meet our needs for the foreseeable future. ITEM3.LEGALPROCEEDINGS None. ITEM4.MINE SAFETY DISCLOSURES Not Applicable PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 8 Market Information Though we are in the process of registering to be traded on the OTCQB under the symbol “BZIC,” there is no active public market for our securities at this time. As of October 5, 2012, we had 14,416,082 shares of Common Stock outstanding and 825,440 shares of Series D Convertible Preferred Stock outstanding that are convertible into 8,029,398 shares of Common Stock.We also have 29,825 Common Stock options and 1,716,412 Common Stock warrants outstanding. Holders Our Common Stock is currently held by approximately 90holders of record, while our Series D Convertible Preferred Stock is held by 37 holders of record. Dividends We have never declared or paid cash dividends on our capital stock. We currently intend to retain all future earnings for the operation and expansion of our business and, therefore, do not anticipate declaring or paying cash dividends in the foreseeable future. The payment of dividends will be at the discretion of our Board of Directors and will depend on our results of operations, capital requirements, financial condition, prospects, contractual arrangements, any limitations on payments of dividends present in any of our future debt agreements and other factors our Board of Directors may deem relevant. The payment of dividends will also be subject to the requirements of the Delaware General Corporation Law. The following provides information with respect to securities to be issued with respect to our compensation plans as of June 30, 2012 all of which are fully vested. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders Recent Sales of Unregistered Securities On October 11, 2011, the Company issued 60,000 shares of common stock to unrelated third party consultants. On January 15, 2012, the Company issued 202,000 shares of common stock to unrelated third party consultants. On March 22, 2012, the Company issued 150,000 shares of common stock to unrelated third party consultants. 9 In August 2012 we initiated a private placement of up to 5,000,000 shares of Common Stock at $1 per share and includes 2,500,000 warrants to purchase Common Stock.The warrants are immediately exercisable, have a term of three years, and have an exercise price of $1.25 per share. As of the date of this filing, we have not received any proceeds in connection with this offering. The placement agent for the unit offering will receive a cash fee equal to up to 10% of the gross proceeds, as well as a warrant to purchase that number of shares of our Common Stock equal to up to 10% of the number of shares of our Common Stock sold in the offering. We are currently also conducting a bridge loan financing of up to $1,500,000.Such loans will bear 10% interest, and will, upon completion of our $5 million private placement, be paid back or converted into the offering at 90% of the offering price. For each dollar loaned we will issue to the purchaser a warrant to purchase one-half (1/2) share of Common Stock at an exercise price of $0.02 per share.The warrants are exercisable until January 2, 2015. As of the date of this filing we have received proceeds equal to $432,625, $360,000 which was provided by directors and officers. In January2012, we issued an aggregate of 150,000 shares of Common Stock as compensation for service on our Board (25,000 to each director serving at the time), and in March2012 we issued 25,000 shares of Common Stock to Joan Brubacher as compensation for service upon her joining the Board. We claimed exemption from registration under the Securities Act for the sales and issuances of securities in the transactions described above by virtue of Section 4(2) of the Securities Act and/or Rule 506 of Regulation D. Such sales and issuances did not involve any public offering, were made without general solicitation or advertising and each purchaser was provided access to all relevant information necessary to evaluate the investment and represented to us that the shares were being acquired for investment. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide this information. ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read together with our financial statements and related notes included elsewhere in this report. This discussion and analysis contains forward-looking statements that are based upon current expectations and involve risks, assumptions and uncertainties. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, expected, estimated, projected, suggested or intended. Overview We have developed an interactive laser controller technology that can be used to develop new market opportunities in a wide variety of music, game, therapy, lighting and consumer applications. Our first commercial products (the Beamz Player and the Beamz Pro), can bring music to everyone in a manner that has previously not been possible. By simply interrupting one or more laser beams with their hands, the user can play a wide range of musical instruments and create great music in conjunction with a background rhythm track of original, popular, DJ and children’s songs across numerous music genres, including Jazz, Blues, Hip Hop, Rock, Classical and Latin.Beamz Products allow people that have no previous musical background or training to play and enjoy music within minutes, yet it has the depth to enable accomplished DJs, artists and musicians to perform, compose and create very sophisticated interactive music. Factors That May Influence Future Results of Operations The following is a description of factors that may influence our future results of operations, including significant trends and challenges that we believe are important to an understanding of our business and results of operations. 10 Revenues The generation of recurring revenues through sales and licensing of our current and new Beamz products, technology and content are an important part of our business model. Our first commercial product began shipping in fiscal 2008 at a retail price point of $599 per unit. Sales at that time were achieved through an exclusive distribution arrangement with Sharper Image, who subsequently filed for bankruptcy in early 2008. We refocused our strategy in 2009 to seek alternative sales and distribution channels, and to reduce our consumer price to $199.95 for our consumer product. Based on market feedback, we defined and developed a second generation product that had a much lower cost and a broader range of capabilities. A consumer and professional version of the second generation product began shipping in late 2010, allowing us to achieve net revenues of $563,411 and $338,830 in fiscal years ending June 30, 2011 and 2012, respectively.We anticipate that recurring revenues, including licensing royalties, will constitute an increasing percentage of our total revenues as we increase awareness of the product in the various targeted markets, both directly and through key partnerships, and expand our product offering into new markets. Since inception, our revenues relate primarily to the sale of our Beamz Player and Beamz Pro products.In the future we expect to also have material licensing revenue from ourlicensing arrangement with Cypher and other parties.Our historical business has typically been affected by seasonal sales trends primarily resulting from the timing of the holidays in the quarter ending December 31. In the future as additional markets and distribution channels are developed our business is expected to be less seasonal. Our revenue recognition policies are more fully described in the “Critical Accounting Policies and Significant Judgments and Estimates” section below. Research and Development Costs Our research and development costs consist primarily of costs associated with the conceptualization, design, testing and prototyping of our various Beamz products and products under development, and the development of software and content (such as songs, games, and educational content) for such products. This includes the consulting fees, travel and benefits of research and development personnel and contractors; materials and supplies used by our research personnel, sponsored contract research and product development with third parties; and licensing costs. Subject to securing adequate financing, we anticipate that research and development expenses may increase as we: (1)continue to develop enhancements to our product offering; (2)expand our product development efforts for content - including music, games, videos, education and therapy for the Beamz product family; and (3)expand research and development to apply our technologies to additional product, market, and technology applications. Selling, General and Administrative Expenses Our selling, general and administrative expenses consist primarily of consultant fees and expenses, sales incentive payments and commissions, travel and benefits; share-based compensation; professional fees, including fees for attorneys and outside consultants; intellectual property protection filings, insurance, marketing costs, and other general and administrative expenses, which include corporate licenses and taxes, postage, office supplies and meeting costs. Our selling, general and administrative expenses are expected to increase due to costs associated with the commercialization of various products, increased consultant fees and/or headcount necessary to support our anticipated growth in operations, and the additional operational and regulatory burdens and costs associated with operating as a publicly traded company. In addition, we expect to incur additional costs associated with protecting our intellectual property rights as necessary to support our product offerings. Critical Accounting Policies and Significant Judgments and Estimates Our management’s discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements as well as the reported expenses during the reporting periods. We evaluate our estimates and judgments on an ongoing basis. Actual results may differ materially from these estimates under different assumptions or conditions. As an emerging growth company under the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. 11 While our significant accounting policies are more fully described in the notes to our financial statements included herewith, we believe that the following accounting policies and estimates are most critical to a full understanding and evaluation of our reported financial results. Inventory.Inventory is carried at the lower of cost (first-in, first-out method) or net realizable value. All items included in inventory relate primarily to our Beamz products. We periodically review our inventory for obsolete items and provide a reserve upon identification of potential obsolete items. We do not expect any of our current products to become obsolete in the foreseeable future as they will be complementary to our planned new products. Valuation Allowance for Deferred Tax Assets and Liabilities.Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective income tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that included the enactment date. Valuation allowances are recorded for deferred tax assets when the recoverability of such assets is not deemed more likely than not. We have evaluated the effect of guidance provided by GAAP regarding accounting for uncertainty in income taxes. In that regard, we have evaluated all tax positions that could have a significant effect on the financial statements and determined that we have no uncertain tax positions at June30, 2012 that could have a significant effect on our financial statements. Our returns after 2009 remain open for examination. Share-based compensation. We account for compensation for all arrangements under which employees, consultants, and others receive shares of stock or equity instruments (including options and warrants) in accordance with FASB ASC Topic 718 “Compensation – Stock Compensation” , or ASC Topic 505-50 "Equity Based Payments to Non-Employees". Under ASC Topic 718, the fair value of each award is estimated and amortized as compensation expense over the requisite service period. The fair value of our share-based awards is estimated on the grant date using the Black-Scholes valuation model. This valuation model requires the input of highly subjective assumptions, including the expected price volatility and estimated option term. As we have been operating as a private company, we are unable to use actual price volatility and option life data as input assumptions within our Black-Scholes valuation model. We have used expected volatilities based on the historical volatility of the industry sector in which we operate, in accordance with the guidance set forth in ASC Topic 718. To estimate the expected term, we chose to utilize the “simplified” method for “plain vanilla” options as discussed in the Securities and Exchange Commission’s Staff Accounting Bulletin 107 (“SAB 107”). We believe that all factors listed in SAB 107 as pre-requisites for utilizing the simplified method are true for us and for our share-based payment arrangements. We intend to utilize the simplified method for the foreseeable future until more detailed information about exercise behavior becomes available. Our risk-free interest rates are based on a zero-coupon U.S. treasury instrument, the term of which is consistent with the expected term of the stock options. We have not paid and do not anticipate paying cash dividends on our shares of Common Stock; therefore, the expected dividend yield is assumed to be zero. The fair value of share-based payments are generally amortized on a straight-line basis over the requisite service periods of the awards, which are generally the vesting periods. The warrants that have been issued with our 2012 bridge financing have been valued at $.98/share, based on our offering price in our current private placement memorandum, and a volatility of 150%. As the Company begins trading on the OTCQB market, or the Company sells securities at a different price, this value may change with respect to future issuances as the market price varies for our Common Stock. We believe there is a high degree of subjectivity involved when using option pricing models to estimate share-based compensation under ASC Topic 718. Currently, there is not a market-based mechanism or other practical application to verify the reliability and accuracy of the estimates stemming from these valuation models, nor is there a means to compare and adjust the estimates to actual values. Although the fair value of stock option awards is determined in accordance with ASC Topic 718 using an option pricing model, that value may not be indicative of the fair value observed in a market transaction between a willing buyer and a willing seller. If factors change and we employ different assumptions in the application of ASC Topic 718 in future periods than those currently applied under ASC Topic 718, the compensation expense we record in future periods under ASC Topic 718 may differ significantly from what we have historically reported. 12 Common Stock issuances are currently being valued at $1/share, which is the offering price in our current private placement memorandum. As the Company begins trading on the OTCBB market, or the Company sell securities at a different price, this value may change with respect to future issuances as the market price varies for our common stock. Research and development costs.Expenses related to research, design and development of products are charged to research and development costs as incurred. These expenditures include direct salary costs and/or consultant expenses for research and development personnel and contractors, costs for materials used in research and development activities and costs for outside services. Results of Operations Comparison of the Twelve Months Ended June 30, 2012 to the Twelve Months Ended June 30, 2011 Twelve Months Ended June 30 Percentage Change Revenues $ %) Cost of goods sold %) Depreciation & Amortization 29,924 80,877 %) Research and development costs (34.8 %) Sales and marketing expenses %) General and administrative expenses )% Registration cost % Other income (expense), net ) ) %) Net loss ) ) %) Revenues.Revenues were $338,830 for the year ended June 30, 2012, compared to $563,411 for the year ended June 30, 2011.The decrease was primarily due to the sale of inventory to Cypher at about cost (which materially reduced the revenue per unit), and the elimination of certain retail accounts, in order to facilitate Cypher’s market entry. Cost of Goods Sold. Cost of goods sold was $247,863 for the year ended June 30, 2012, compared to $500,886 for the year ended June 30, 2011. The decrease in cost of goods sold was due to lower revenues in the most recent period and the elimination of new product introduction start-up cost in the year ending June 30, 2011. The gross margin increase to approximately 27% for the year ended June 30, 2012, compared to approximatley 11% for the year ended June 30, 2011, is primarily due to the elimination of production start-up cost in fiscal 2012 and the write down of first generation product inventory in fiscal 2011. The increase in the gross margin percent was slightly offsetby a one-time $83,200 product sale to Cypher, as discussed above, to facilitate their entry into the market, at about our cost. Research and Development Costs. Research and development costs were $387,457 for the year ended June 30, 2012, compared to $594,519 for the year ended June 30, 2011. This decrease of $207,062, or 34.8%, was due primarily to the completion of the development of the second generation Beamz product. The period ending June 30, 2012 also includes non-cash development contractor expenses of approximatley $153,000 associated with stock compensation. Selling and Marketing Expenses.Selling and marketing expenses were $657,921 for the year ended June 30, 2012, compared to $603,715 for the year ended June 30, 2011. The increase wasprimarily due to the grant of stock to various contractors for the renewal of contracts offset by the elimination of certain retail marketing expenses resulting from the transfer of certain accounts to Cypher. The year ending June 30, 2012 also includes non-cash contractor expenses of approximately $258,000 associated with stock compensation. 13 General and Administrative Expenses.General and administrative expenses were $508,246 for the year ended June 30, 2012, compared to $899,879 for the year ended June 30, 2011.The periods ending June 30, 2012 and June 30, 2011,include non-cash expenses of approximately $348,000 and $665,600, respectively, associated with non-cash compensation (payments for various services were made in stock or bridge loan securities which were converted to Preferred D stock in fiscal 2011) for directors, the CEO, and other individuals. The decrease relates primarily due to the reduction of overhead as the result of eliminating certain expenses which are no longer necessary as they are being paid directly or indirectly by Cypher or other customers or partners. Registration Expenses. Registration expenses to register the company as a reporting company were $412,487for the twelve months ending June 30, 2012, and $0 for the twelve months ending June 30, 2011. This primarily consisted of legal and accounting fees. Other Income (Expense), Net.Net other expense was $71,969 for the year ended June 30, 2012, compared to net other expense of $614,300 for the yearended June 30, 2011. The net decrease was primarily due to our reduction in interest expense as the result of the conversion of all prior debt outstanding to equity during June, 2011, partially offsetby approximately $12,000 of interest expense incurred on the 2012 bridge loans and $57,000 on amortization of related discounts for warrants. Liquidity and Capital Resources Our principal liquidity from inception (2001) to June 30, 2012, came from the sale of equity interests and debt financing. We issued 14,146,082common shares related to the issuance of Common Stock and the conversion of all shares of Series A, A-1, B, and C Convertible Preferred into Common Stock. We have issued $6,730,208 of notes payable with interest rates between 8% and 10%, which was subsequently converted to Series D Convertible Preferred Stock in June 2011. Through June 30, 2012, the Company received $310,000 from the 2012 bridge loan financing of which $260,000 was received from related parties.In addition, during fiscal 2012, a related party made advances to the Company in the approximate amount of $217,000.As of June 30, 2012, total paid in capital equaled 11,839,928. During fiscal 2012, we have used approximately $415,000 to fund operations. As discussed above, we anticipate incurring significant expenditures during fiscal 2013 and 2014 to pursue our planned business operations including additional research and development of products and technology. Our ability to execute on these plans is dependent on our ability to generate additional investment proceeds. In the event that we are unable to raise the necessary funds, we will have to modify our current business plans and may not be able to attract the customers necessary to generate positive income from operations in such case; the business plan would have to be modified to address the funding issues. The past operating expenses and cash needs are not indicative of our current planned operations, as we have completed our development stage and the company is now entering a sales, marketing, and operating business phase.Our plan may require substantially more cash to operate depending upon how quickly new product sales and new distribution channels can be established.However, if funding is not secured, we will be scaled back proportionately. At this time, we are dependent on outside funding to support our operations and anticipate we will need outside funding for at least the next twelve to twenty four months to support our business model. If we are unable to obtain continued outside funding, our operations would be severely impacted and it may not be possible to remain in business. Given current operations, traditional debt financing is not likely and we will have to continue to rely on equity or debt investments from outside non-banking sources. As described in further detail above under Item 5, we are currently conducting both a private placement of our common stock and a bridge loan financing, both of which are meant to address ourpresent liquidity concerns. However, given the present circumstances and our dependence on additional financing, the Company’s independent registered public accounting firm has included an explanatory paragraph regarding the uncertaintyabout the Company’s ability to continue as a going concern in their audit report attached to our financial statements for the years ended June 30, 2012 and 2011. Quantitative and Qualitative Disclosures about Market Risk Our exposure to market risk for changes in interest rates relates to our cash equivalents on deposit in demand deposit accounts and certificates of deposit. The primary objective of our cash investment activities is to preserve principal while at the same time maximizing the income we receive from our invested cash without significantly increasing risk of loss. We do not currently use derivative financial instruments. Our cash and investments policy emphasizes liquidity and preservation of principal over other portfolio considerations. Substantially all of our transactions have been denominated in United States dollars, accordingly, we do not have any material exposure to foreign currency rate fluctuations. 14 Off-Balance Sheet Arrangements Since our inception, we have not engaged in any off-balance sheet arrangements, including the use of structured finance, special purpose entities or variable interest entities. Recent Accounting Pronouncements In 2011, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update (“ASU”) 2011-04 on fair value measurements. Application of the highest and best use and valuation premise concepts are clarified for use in measuring the fair value of nonfinancial assets and are not relevant when measuring the fair value of financial assets or liabilities. New disclosures should disclose quantitative information about the unobservable inputs used in a fair value measurement that is categorized within Level 3 of the fair value hierarchy. This guidancebecame effective for the Company on January 1, 2012 and did not have a material effect. As an emerging growth company under the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide this information. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 Beamz Interactive, Inc. FINANCIAL STATEMENTS For The Years Ended June 30, 2012 and 2011 BEAMZ INTERACTIVE, INC. BALANCE SHEETS June 30, 2012 and 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total Current Assets Property and equipment, net Deposits Intangible assets, net - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) Current Liabilities: Accounts payable $ $ Accrued liabilities Advances from related party Note payable, net of discount - Notes payable - related parties, net of discount - Deferred revenue - Total Liabilities Commitments and Contingencies - - Stockholders' Equity (Deficit): Preferred Stock 10,000,000 shares authorized $.001 par value: Series D Convertible Preferred; 1,300,000 authorized; 800,440 shares issued and outstanding Common Stock, $.001 par value, 40,000,000 shares authorized; 14,146,082 and 12,802,080 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Accompanying Notes are an Integral Part of the Financial Statements - 2 - BEAMZ INTERACTIVE, INC. STATEMENTS OF OPERATIONS For The Years Ended June 30, 2012 and 2011 Sales, net $ $ Cost of goods sold Gross profit Depreciation and amortization Research and development expenses Sales and marketing expenses General and administrative expenses Registration costs - Loss from Operations ) ) Other Income (Expense): Interest income - Interest expense ) ) Net Loss $ ) $ ) Loss per share Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding - basic and diluted The Accompanying Notes are an Integral Part of the Financial Statements - 3 - BEAMZ INTERACTIVE, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) For The Years Ended June 30, 2012 and 2011 Total Series A Preferred Series A-1 Preferred Series B Preferred Series C Preferred Series D Preferred Common Stock Additional Paid In Accumulated Stockholders' Equity Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit (Deficit) Balance, June 30, 2010 $
